DETAILED ACTION
Papers filed on 02/05/2020 have been received.   Claims 1-20 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 6, the phrase “column lane” has been changed to read –column plane--.
In claim 6, line 1, an article “the” has been inserted before the phrase –third result—for referring to the third result in claim 1.
In claim 15, at the last line of the claim, the word “lane” has been changed to read –plane--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device including a testing method.  In particular, a  device comprises: a memory array including a number of column planes; at least one circuit coupled to the memory array and configured to: generate test result data for a column address for each column plane of the number of column planes of the memory array, the test result data identifying whether or not each column plane of the number of column planes failed a test for the column address; convert the test result data to a first result responsive to two or more of the column planes failing the test for the column address; convert the test result data to a second result responsive to no column planes failing the test for the column address; and convert the test result data to a third result responsive to one column plane failing the test for the column address, the third result identifying the one column plane.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose devices and methods for testing columns of memory arrays for defective status and generating pass/fail signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/12/2022

/SON L MAI/Primary Examiner, Art Unit 2827